Citation Nr: 0838195	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-14 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an increased amount of nonservice-connected 
death pension benefits based on countable income.




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.  The appellant is the veteran's widow.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

The appellant requested a hearing with the Board.  A hearing 
was scheduled in July 2008 and the appellant was notified of 
the time and place of the hearing by way of a June 2008 
letter; however, the appellant did not show up for the 
scheduled hearing.  Therefore, there is no Board hearing 
request pending at this time.  See 38 C.F.R. § 20.704(d) 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that as her countable income has 
decreased she is entitled to an increased amount of 
nonservice-connected death pension benefits. 

The instant appeal stems from an August 2005 submission from 
the appellant stating that she wanted to reapply for benefits 
due to a change in income.  In a March 2006 letter, the RO 
determined that the appellant's annual earnings from August 
1, 2005 through January 31, 2006 amounted to $6384 and that 
she also received annual unemployment benefits in the amount 
of $2756.  It was held that this exceeded the maximum annual 
death pension limit set by law for that period; however, 
pension benefits effective February 1, 2006, in the amount of 
$59 a month were granted.  For the time period from February 
1, 2006 on, the appellant was determined to have received no 
unemployment benefits.  Essentially, VA has considered the 
appellant's income from August 1, 2005 through January 2006 
to be $9140 and her projected income for the next 12 months 
(February 1, 2006 to February 1, 2007) to be $6384.  The 
Maximum Annual Pension Rate for Improved Death Pension for a 
surviving spouse without a dependent was $6814 effective 
December 1, 2004 and $7094 effective December 1, 2005.  

The appellant disagreed with the March 2006 action, stating 
that she believes that she is entitled to more than $59 a 
month.  She also noted that VA was taking her income level 
from the highest amount of income she had earned, from when 
she filed her claim in August 2005, and that at present she 
was earning less because she was not receiving unemployment.  
It is not clear from the March 2006 RO letter whether the 
unemployment benefits were used in determining the award for 
pension starting February 1, 2006.  The appellant seems to 
indicate that the $6384 income amount would have included the 
unemployment benefits.  If this is the case, the appellant's 
income would be less than $6384 starting February 1, 2006.  

It is unclear to the Board how the annual earnings used in 
the RO's determination ($6384) were calculated.  As such, the 
case is being remanded so that an accounting of how the 
veteran's annual earnings were calculated can be created and 
associated with the claims file.  A brief summary of the 
evidence submitted thus far is set out below.    

In the appellant's August 2005 submission she reported that 
she had been laid off.  That month she also submitted an 
improved pension eligibility verification report listing 
income as $4800 a year from unemployment, as well as a notice 
of a financial determination from the Pennsylvania Department 
of Labor and Industry.  The financial determination stated 
that the appellant was entitled to a maximum unemployment 
compensation benefit of $2756 from July 3, 2005 until July 1, 
2006.

Five paystubs from November and December 2005 were also 
submitted.  The most recent paystub, from December 19, 2005, 
shows $739.17 as year to date earnings.  In January 2006, the 
appellant reported that her unemployment benefits would be 
exhausted as of January 15, 2006.  In March 2006, VA 
contacted the appellant to clarify her income.  The appellant 
stated that the amount listed on her application ($4800) was 
incorrect and that she did receive unemployment compensation 
benefits of $106 a week for 26 weeks (total of $2756).  She 
stated that she was laid off from her previous job on July 4, 
2005 but she obtained part time work in July of 2005.  The 
part time job provided approximately $28 a week plus tips of 
approximately $105 per week. 

The appellant has stated that her income is now less than it 
was when she last reported her income to VA.  She is 
encouraged to take this opportunity to submit 
evidence/verification showing her income from February 2006 
to the present.

Accordingly, the case is REMANDED for the following action:

1.  If the appellant submits additional 
evidence or verification of income, 
appropriate action should be undertaken.  
She is encouraged to submit figures 
substantiating her income for the various 
periods at issue.

2.  An accounting of how the appellant's 
total income is determined should be 
associated with the claims file.  

3.  The claims file should then be 
reviewed and the claim readjudicated.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative (if she obtains one) should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



